                                           UNITED STATES DISTRICT COURT
                                                    DISTRICT OF MARYLAND

               CHAMBERS OF                                                                                101 WEST LOMBARD STREET
              BETH P. GESNER                                                                             BALTIMORE, MARYLAND 21201
CHIEF UNITED STATES MAGISTRATE JUDGE                                                                              (410) 962-4288
     MDD_BPGchambers@mdd.uscourts.gov                                                                          (410) 962-3844 FAX


                                                                        October 29, 2018

           Vincent J. Piazza, Esq.                                      Cassia Weiner Parson, Esq.
           The Disability Law Center of                                 Social Security Administration
           Robert S. Piazza, Jr.                                        6401 Security Blvd., Rm. 617
           6716 Harford Rd.                                             Baltimore, MD 21235
           Baltimore, MD 21234

                    Subject:     Byron S. v. Commissioner, Social Security Administration, Civil No.: BPG-
                                 17-3128 1

           Dear Counsel:

                   Pending before this court, by the parties’ consent (ECF Nos. 3, 4), are Plaintiff’s Motion
           for Summary Judgment (“Plaintiff’s Motion”) (ECF No. 15) and Defendant’s Motion for
           Summary Judgment (“Defendant’s Motion”) (ECF No. 18). The undersigned must uphold the
           Commissioner’s decision if it is supported by substantial evidence and if proper legal standards
           were employed. 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.
           1996), superseded by statute, 20 C.F.R. § 416.927(d)(2). I have reviewed the pleadings and the
           record in this case and find that no hearing is necessary. Loc. R. 105.6. For the reasons noted
           below, Plaintiff’s Motion (ECF No. 15) and Defendant’s Motion (ECF No. 18) are denied, the
           Commissioner’s decision is reversed, and the case is remanded to the Commissioner for further
           consideration in accordance with this opinion.

               I.       Background

                   On August 26, 2014, plaintiff filed a Title II application for a period of disability and
           disability insurance benefits and a Title XVI application for supplemental security income,
           alleging disability beginning on January 1, 2014. (R. at 213, 218). His claim was initially
           denied on December 17, 2014 (R. at 125), and on reconsideration on June 3, 2015 (R. at 133).
           After a hearing held on November 8, 2016, an Administrative Law Judge (“ALJ”) issued a
           decision on November 25, 2016 denying benefits based on a determination that plaintiff was not
           disabled. (R. at 17–34). The Appeals Council denied plaintiff’s request for review on
           September 26, 2017, making the ALJ’s opinion the final and reviewable decision of the
           Commissioner. (R. at 1–4). Plaintiff challenges the Commissioner’s decision on the following
           grounds that: (1) the ALJ’s mental residual functional capacity (“RFC”) is inconsistent with the
           moderate limitations in concentration, persistence, pace, and social functioning, (2) the ALJ’s
           hypothetical to the vocational expert (“VE”) and the VE’s response thereto was inconsistent with
           the Dictionary of Occupational Titles (“DOT”) and Social Security Rulings 85-15 and 96-8p, (3)

           1
             Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties are
           fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and functions not
           reserved to the Commissioner of Social Security.
Byron S. v. Berryhill
Civil No.: BPG-17-3128
October 29, 2018
Page 2

the ALJ failed to find plaintiff’s bipolar disorder to be a severe impairment, and (4) the ALJ
failed to apply the borderline age category in this case.

   II.     Discussion

        First, Plaintiff argues that the ALJ failed to include limitations in plaintiff’s RFC that
accounted for plaintiff’s limitations in concentration, persistence, or pace in compliance with the
Fourth Circuit’s decision in Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015). (ECF No. 15 at 10).
The Fourth Circuit remanded in Mascio because the ALJ’s RFC assessment—and the
hypothetical upon which it was based—only limited the claimant to unskilled work, despite the
fact that, at Step Three of the sequential evaluation, the ALJ determined that the claimant had
moderate difficulties in concentration, persistence, or pace. Id. at 637–38. The Fourth Circuit
emphasized the distinction between the ability to perform simple tasks and the ability to stay on
task, observing that “[o]nly the latter limitation would account for a claimant’s limitation in
concentration, persistence, or pace.” Id. at 638. Although the Fourth Circuit noted that the
ALJ’s error might have been cured by an explanation as to why the claimant’s moderate
difficulties in concentration, persistence, or pace did not translate into a limitation in the
claimant’s RFC, it held that absent such an explanation, remand was necessary. Id.

         Here, the ALJ’s RFC assessment did not properly account for plaintiff’s difficulties in
concentration, persistence, or pace. The ALJ, at Step Three, found that plaintiff had moderate
difficulties with regard to concentration, persistence, or pace. (R. at 21). The ALJ found that
plaintiff reported having problems completing tasks and following more than short instructions
and that plaintiff displayed fair concentration, insight, and judgment in August 2016. (R. at 21–
22). The ALJ concluded that plaintiff was “limited to perform simple, routine tasks and
occasional contacts with supervisors, coworkers, and the public.” (R. at 22). The ALJ’s opinion
does not, however, account for the ALJ’s finding of moderate difficulties in concentration,
persistence, or pace such as the need for breaks, accounting for a certain percentage of time off-
task, or the restriction to a non-production quota based job. See Harvey v. Berryhill, TJS-17-
0808, 2018 WL 3031850 at *2 (D. Md. June 19, 2018) (distinguishing the ability to perform
unskilled, repetitive work with the ability to stay on task and perform the job for a full workday
and workweek). The ALJ noted that plaintiff had difficulties maintaining concentration,
persistence, and pace and posed hypotheticals to the Vocational Expert accounting for being off
task and needing breaks throughout the day. (R. at 21, 42). The ALJ failed, however, to include
any restrictions related to that limitation in the ALJ’s RFC assessment. See Martin v. Comm’r,
Soc. Sec. Admin., No. SAG-15-335, 2015 WL 7295593 (D. Md. Nov. 18, 2015) (remanding case
after ALJ discussed evidence pertaining to claimant’s difficulties in concentration, persistence,
or pace but then offered no restriction corresponding to the limitation or justified the lack of
restriction given). As the Fourth Circuit noted in Mascio, “once an ALJ had made a step three
finding that a claimant suffers from moderate difficulties in concentration, persistence, or pace,
the ALJ must either include a corresponding limitation in her RFC assessment, or explain why
no such limitation is necessary.” Id. Because that did not occur in this case, I must remand the
case to the Commissioner for further analysis consistent with Mascio.
Byron S. v. Berryhill
Civil No.: BPG-17-3128
October 29, 2018
Page 3

        Similarly, plaintiff argued that the ALJ failed to explain how moderate limitations in
social functioning affect plaintiff’s ability to act appropriately to co-workers, supervisors, and the
public. (ECF No. 15-1 at 13). At Step T hree, the ALJ must use a “special technique,” which
requires separate evaluations on a four-point scale of how the plaintiff’s mental impairment
impacts four functional areas: “activities of daily living; social functioning; concentration,
persistence or pace; and episodes of decompensation.”                  20 C.F.R. §§ 404.1520a(a),
404.1520a(d); 20 C.F.R. §§ 404.920a(a), 404.920a(d). The ALJ must incorporate the results of
the evaluations in each functional area into the ALJ’s findings and conclusions. 20 C.F.R. §§
404.1520a-(e)(2); 404.920a-(e)(2). Here, the ALJ found that plaintiff had moderate difficulties
in social functioning, noting that plaintiff reported that he isolated often due to his poor
vocabulary and that plaintiff exhibited guarded behavior in April 2016. (R. at 21). Accordingly,
the ALJ limited plaintiff to “occasional contact with supervisors, coworkers, and the public.” (R.
at 22). Contrary to plaintiff’s arguments, this limitation appropriately addresses plaintiff’s
limitations in social functioning, including his ability to respond effectively and appropriately to
co-workers, supervisors, and the public. (ECF No. 15-1 at 15). See Carr v. Colvin, No. TMD-
15-685, 2016 WL 4662341 at *10 (D. Md. Sept. 7, 2016) (finding that a limitation to occasional
contact appropriately addressed plaintiff’s moderate difficulties in maintaining social
functioning, including moderate limitations in accepting instructions and responding
appropriately to criticism from supervisors and marked limitations in his ability to interact
appropriately with the general public). Finally, by limiting the frequency of such interactions to
“occasional,” the ALJ properly addressed plaintiff’s limitations in his ability to respond
appropriately on a sustained basis. The ALJ therefore properly addressed plaintiff’s moderate
limitations in social functioning, and plaintiff’s arguments are without basis to remand.

        Next, plaintiff argues that the ALJ failed to resolve a conflict between the VE’s testimony
and the DOT. (ECF No. 15-1 at 16). As discussed above, the ALJ limited plaintiff to simple,
routine tasks in his RFC. Here, the VE testified and the ALJ found that plaintiff could perform
the positions of inspector and packager, both of which have a General Education Development
(“GED”) Reasoning Code of 2, requiring the individual to “apply commonsense understanding
to carry out detailed but uninvolved written or oral instructions.” (ECF No. 15-1 at 17). Plaintiff
argues that there is a conflict between an RFC that limits plaintiff to simple tasks and GED
Reasoning Code 2, which requires an individual to carry out detailed instructions. Id. To
support his argument, plaintiff cites to Henderson v. Colvin, 643 F. App’x 273 (4th Cir. 2016)
(unpublished), where the Fourth Circuit held that the ALJ erred by relying on the VE’s testimony
that there was no conflict between his testimony and the DOT, when there was a conflict
between “an RFC that limits [plaintiff] to one-two step instructions and GED Reasoning Code 2,
which requires the ability to understand detailed instructions.” 643 F. App’x at 277. This court,
however, has “repeatedly found that occupations with a reasoning level of 2 are consistent with a
claimant’s ability to perform simple, routine work.” Silver v. Comm’r Soc. Sec. Admin, No.
SAG-15-3453, 2016 WL 6126298, at *5 (D. Md. Oct. 20, 2016) (citing Michel v. Comm'r Soc.
Sec. Admin., No. SAG-13-2311, 2014 WL 2565900, at *3 (D. Md. June 5, 2014); Blum v.
Comm'r Soc. Sec. Admin., No. SAG-12-1833, 2013 WL 2902682, at *3 (D. Md. June 11,
2013)). This court has also held that “Henderson is distinguishable from the instant case because
the ALJ did not limit [plaintiff’s] RFC to ‘one-to-two step instructions,’ but rather to ‘simple,
Byron S. v. Berryhill
Civil No.: BPG-17-3128
October 29, 2018
Page 4

routine tasks.” Id. Accordingly, the ALJ properly relied on the VE’s testimony that an
individual with plaintiff’s RFC could perform light jobs including inspector and packager. (R. at
74-75).

        Plaintiff similarly argues that the ALJ failed to identify conflicts between the VE’s
testimony and the DOT regarding issues such as being off task, breaks, absenteeism, use of
assistive devices, and positions with a sit/stand option. (ECF No. 15-1 at 18-19). Specifically,
plaintiff argues that the VE incorrectly stated that his testimony was consistent with the DOT
when the DOT does not address these issues. Id. Here, the ALJ “asked the vocational expert
whether jobs exist in the national economy for an individual with the claimant’s age, education,
work experience, and residual functional capacity.” (R. at 29.) The VE identified three DOT-
defined occupations for which plaintiff is qualified. (R. at 75–76). The VE also accounted for
limitations in sitting and standing and opined on customary employer tolerances for unexcused
or unscheduled absences, the number and length of breaks, and percentage of off-task time. Id.
The ALJ noted that the VE’s testimony was, at times, inconsistent with the DOT, but found that
the VE testified that, “where his testimony differed from the DOT, he based his opinions on his
professional experience, which includes over twenty-five years of performing vocational
rehabilitation tasks such as vocational evaluation and job placement,” and therefore gave great
weight to the VE’s testimony, “including elements not contained in the DOT.” (R. at 29). The
ALJ’s reliance on the VE’s testimony regarding available work was therefore reasonable.

        Plaintiff also argues that the ALJ erred by failing to find plaintiff’s bipolar disorder with
psychotic features to be a severe impairment at Step Two. (ECF No. 15-1 at 19). At Step Two
of the sequential analysis, the ALJ must determine whether the claimant has “any impairment or
combination of impairments which significantly limits [his] physical or mental ability to do basic
work activities.” 20 C.F.R. § 404.1520(c). Even where an ALJ does not expressly address at
Step Two whether a purported impairment is severe, “there is no prejudice to the claimant if the
ALJ sufficiently considers the effects of that impairment at subsequent steps.” Fountain v.
Astrue, No. CBD-11-1884, 2013 WL 145873, at *4 (D. Md. Jan. 11, 2013).

        Here, the ALJ found plaintiff’s degenerative disc disease of the lumbar spine,
degenerative joint disease, chronic obstructive pulmonary disease (“COPD”), obstructive sleep
apnea, obesity, alcohol use disorder, and cannabis use disorder to be severe. (R. at 19). The ALJ
found that plaintiff’s shoulder pain, hand injury, and cardiovascular impairment were not severe,
and that plaintiff’s observations of foot swelling, mild leg edema, and diminished peripheral
pulses in the right foot did not represent a medically determinable impairment. (R. at 19-20).
The ALJ failed, however, to analyze plaintiff’s bipolar disorder at all at Step Two. (R. at 19-20).
Furthermore, the ALJ failed to consider the effects of this impairment at subsequent steps.
While the ALJ discussed plaintiff’s mental impairments at Step Three, to determine whether
plaintiff’s impairments met the criteria of Listings 12.04, 12.06, and 12.09, the ALJ failed to
mention plaintiff’s bipolar disorder and his complaints of suicidal ideations, auditory
hallucinations, and mood swings. (R. at 369, 371). Similarly, while the ALJ discussed
plaintiff’s mental impairments at Step Four, the ALJ again failed to mention plaintiff’s bipolar
disorder and his complaints of suicidal ideations and mood swings. The court, therefore, cannot
Byron S. v. Berryhill
Civil No.: BPG-17-3128
October 29, 2018
Page 5

conclude that the ALJ’s determination that plaintiff’s bipolar disorder with psychotic features
was not severe was supported by substantial evidence, and thus, remand is appropriate on this
issue.

        Finally, plaintiff argues that the ALJ erred by failing to apply the “borderline age rule.”
(ECF No. 15-1 at 22.) Specifically, plaintiff suggests that if he were to be considered in the
“advanced age” category, a finding of disability would have been warranted pursuant to Medical
Vocational Guidelines 202.01 or 202.02. Id. “If a claimant is within a few days to a few months
of reaching an older age category . . . and using the higher age category would result in a
determination of decision that the claimant is disabled, SSA will consider whether to use the
higher age category after evaluating the overall impact of all the factors of the case.” Social
Security Administration Hearings, Appeals and Litigation Law Manual (“HALLEX”), II-2-2-42.
The word “few” is defined to mean “a small number” and “a few days to a few months” is
generally considered to mean “a period not to exceed six months,” measured from the “date of
adjudication; date last insured; end of disabled widow(er)’s benefit prescribed period; end of
child disability re-entitlement period; or date of cessation of disability.” Id. Here, on the date of
adjudication, November 25, 2016, plaintiff was 54 years, 9 months, and 7 days old, placing him
“within a few days to a few months of reaching an older age category.” (R. at 27).

        Next, the ALJ must determine whether using the higher age category will result in a
decision of “disabled” instead of “not disabled.” HALLEX, II-2-2-42. If the higher age category
applied, Medical-Vocational Rule 202.02 would control. (R. at 28). This Rule “indicates that an
individual is disabled if he is of advanced age, with limited or less education, and skilled or
semiskilled work history without transferable skills.” Id.; 20 C.F.R. Pt. 404, Subpt. P, App. 2.
Here, the ALJ found that these factors did not warrant application of the higher age category, and
therefore a finding of disability. (R. at 28). The ALJ specifically found that while plaintiff had
only one semiskilled job with several other unskilled jobs in his past relevant work, placing him
at the lower end of work experience, plaintiff testified that his work experience spanned
different, not isolated industries, which indicated some breadth of work experience. Id.
Additionally, the ALJ noted that plaintiff had a ninth-grade education, which falls in the middle
of this “limited” education category. Id. Finally, the ALJ found that the VE testified that several
types of jobs remained at the light level, despite plaintiff’s limitations. Id. Accordingly, the ALJ
did not err in failing to apply the higher age category.

   III.    Conclusion

        For the reasons stated above, Plaintiff’s Motion (ECF No. 15) and Defendant’s Motion
(ECF No. 18) are DENIED. Pursuant to sentence four of 42 U.S.C. § 405(g), the
Commissioner’s judgment is REVERSED due to inadequate analysis. The case is REMANDED
for further consideration in accordance with this opinion.
Byron S. v. Berryhill
Civil No.: BPG-17-3128
October 29, 2018
Page 6

       Despite the informal nature of this letter, it will constitute an Order of the court and will
be docketed accordingly.
       .

                                                     Very truly yours,

                                                              /s/

                                                     Beth P. Gesner
                                                     Chief United States Magistrate Judge
